UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4393


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VICENTE RAMIREZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01138-TLW-1)


Submitted:    February 13, 2009             Decided:   March 9, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant         to    a     plea    agreement,          Vicente    Ramirez       pled

guilty to possession with intent to distribute a quantity of

marijuana,        in     violation         of     21   U.S.C.       § 841(a)(1),           (b)(1)(D)

(2006).           At     the     sentencing            hearing,        the     district        court

pronounced         a     sentence          of     ninety-three          months        in    prison.

Ramirez’s         counsel      has       filed     a    brief      pursuant      to    Anders       v.

California,        386    U.S.       738    (1967),         stating     that,    in     her    view,

there are no meritorious grounds for appeal.                                  Counsel questions

whether the district court complied with Rule 11 of the Federal

Rules of Criminal Procedure in accepting Ramirez’s guilty plea,

whether the sentence imposed was reasonable, and whether the

district     court       abused       its       discretion        in   declining       to    make   a

downward variance from the advisory sentencing guidelines range.

Ramirez was advised of his right to file a pro se supplemental

brief, but he did not file one.                         We affirm Ramirez’s conviction

and   the    oral      sentence          imposed       at   the    sentencing         hearing    but

remand      the    case     to      the    district         court      with    instructions         to

correct the written judgment to conform to the oral sentence.

              Counsel raises as a potential issue the adequacy of

the plea hearing but concludes that there were no deficiencies

in the district court’s Rule 11 inquiries.                               Our careful review

of the record convinces us that the district court substantially

complied with the mandates of Rule 11 in accepting Ramirez’s

                                                   2
guilty plea and ensured that Ramirez entered his plea knowingly

and    voluntarily       and         that     the   plea     was     supported     by     an

independent factual basis.                  United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).

            Counsel       next        questions       the    reasonableness       of     the

sentence and whether the district court abused its discretion by

denying Ramirez’s motion for a downward variance sentence.                                We

review the sentence imposed by the district court for an abuse

of discretion.           Gall v. United States, 128 S. Ct. 586, 597

(2007).     Our review of the record leads us to conclude that the

district     court    followed          the     necessary      procedural     steps       in

sentencing       Ramirez,   properly          calculating      the    guidelines       range

and   considering        that    recommendation         in    conjunction     with       the

factors set forth in 18 U.S.C. § 3553(a) (2006).                         See Gall, 128

S.    Ct.   at    597.          We     also    find    that    the     district        court

meaningfully articulated its refusal to vary from the guidelines

range and its decision to sentence Ramirez within the advisory

guidelines range.         See id.; Rita v. United States, 551 U.S. 338,

___, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption of

reasonableness       for       within-guidelines            sentence).        Thus,       we

conclude that the sentence is reasonable.

            We have reviewed the record in accordance with Anders

and   affirm      Ramirez’s          conviction       and    the     ninety-three-month

sentence     pronounced         at     the     sentencing     hearing.        We       note,

                                               3
however, that the written judgment reflects a sentence of ninety

months’ imprisonment.           Where a conflict exists between an orally

pronounced sentence and the written judgment, the oral sentence

controls.        Fed. R. Crim. P. 35(c) (“‘[S]entencing’ means the

oral announcement of the sentence.”); United States v. Osborne,

345 F.3d 281, 283 n.1 (4th Cir. 2003); United States v. Morse,

344 F.2d 27, 30-31 (4th Cir. 1965).                 Thus, we remand the case to

the   district     court     with       instructions    to    correct        the   written

judgment to conform to the sentence announced at the sentencing

hearing.

            This court requires that counsel inform her client, in

writing,    of    his   right      to    petition   the      Supreme    Court      of   the

United States for further review.                If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on the client.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the     materials     before       the    court     and

argument would not aid the decisional process.



                                                              AFFIRMED AND REMANDED




                                             4